Exhibit 10.1 Summary of ViacomInc. Compensation for Outside Directors (Effective as of January 17, 2013) Cash Compensation · An annual Board retainer of $100,000, payable in equal installments quarterly in advance. The Vice Chair of the Board receives an annual retainer of $200,000. · The Chairs of the Audit and Compensation Committees each receive an annual retainer of $20,000, payable in equal installments quarterly in advance, and the members of those Committees receive a per meeting attendance fee of $2,000. · The Chair of the Governance and Nominating Committee receives an annual retainer of $15,000, payable in equal installments quarterly in advance, and the members of that Committee receive a per meeting attendance fee of $1,500. Outside directors may elect to defer their cash compensation under the ViacomInc. Deferred Compensation Plan for Outside Directors. Equity Compensation · An annual grant on January31st of each year of Restricted Share Units (RSUs) of Class B Common Stock, the number of which is determined by dividing (i)$150,000 by (ii)the fair market value of one share of ClassB Common Stock on The NASDAQ Stock Market on the date of grant. The RSUs vest one year from the date of grant and are payable to outside directors in shares of ClassB Common Stock upon vesting unless the outside director elects to defer settlement of the RSUs to a future date. Outside directors are entitled to receive dividend equivalents on the RSUs in the event the Company pays a regular cash dividend on its ClassB Common Stock.
